By the Court.
The claim upon which the original action was brought was not a valid claim against the county. The whole subject in relation to the annual reports of the county commissioners to the Court of Common Pleas, at the *491time of the transactions stated in the original pleadings, was regulated by the act of April 1874; and the only publication required was under the direction of the county commissioners. Their duty in this respect was duly performed by the plaintiffs in error, and the expenses thereof paid. The order made by the Court of Common Pleas was without authority of law.
It is contended by defendants in error that the act of April 16, 1861 (58 Ohio L. 84), under which the order of the Court of Common Pleas may be sustained -was and remains in force. We tbink otherwise. The act of 1861 was repealed by implication by the act of April 5, 1866 (63 Ohio L. 128). The entire subject was provided for and regulated by the-later act; hence the act of 1861 was superseded. The act of 1866 was repealed and superseded by the act of May 9, 1869 (66 Ohio L. 350). The act of 1869 was repealed and superseded by the act of March 13, 1872 (69 Ohio L. 42),, and the act of 1872 was repealed and superseded by tbe act of April 18, 1874 (71 Ohio L. 103).
Motion granted, and the judgment of the District Court and also the judgment of the Common Pleas reversed.